19-11608-mew           Doc 115        Filed 06/20/19 Entered 06/20/19 18:28:03                      Main Document
                                                   Pg 1 of 50


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

                CERTIFICATE OF NO OBJECTION REGARDING ORDER
           (A) ESTABLISHING CERTAIN NOTICE, CASE MANAGEMENT, AND
         ADMINISTRATIVE PROCEDURES AND (B) GRANTING RELATED RELIEF

              Pursuant to 28 U.S.C. § 1746, Rule 9075-2 of the Local Bankruptcy Rules for the Southern

 District of New York (the “Local Rules”), the undersigned proposed counsel for the

 above-captioned debtors and debtors in possession (the “Debtors”) hereby certifies as follows:

              1.    On May 19, 2019, the Debtors filed the Debtors’ Motion for Entry of an Order

 (A) Establishing Certain Notice, Case Management, and Administrative Procedures and

 (B) Granting Related Relief [Docket No. 14] (the “Motion”) with the United States Bankruptcy

 Court for the Southern District of New York (the “Court”).



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 62432760
19-11608-mew         Doc 115       Filed 06/20/19 Entered 06/20/19 18:28:03                     Main Document
                                                Pg 2 of 50


         2.       The deadline for parties to object or file responses to the Motion was set for

 June 6, 2019, at 4:00 p.m., prevailing Eastern Time (the “Objection Deadline”).2 The Local Rules

 provide that a Motion may be granted without a hearing, provided that, after the passage of the

 Objection Deadline, the movant submits a proposed order granting the Motion to the Court along

 with a certificate that no objection or other response has been filed or served.

         3.       More than forty-eight hours since the Objection Deadline has now passed and, to

 the best of my knowledge, no objections to the Motion have been filed with the Court on the docket

 of these chapter 11 cases or served on proposed counsel to the Debtors.

         4.       The Debtors received informal comments from the UCC. Those comments are

 reflected in the revised proposed order approving the Motion attached hereto as Exhibit A

 (the “Revised Proposed Order”). A blacklined copy of the Revised Proposed Order is attached

 hereto as Exhibit B, reflecting changes made from the proposed form of order attached to the

 Motion.

         5.       Accordingly, the Debtors respectfully request entry of the Revised Proposed Order,

 attached hereto as Exhibit A, at the Court’s earliest convenience. If not entered prior to the

 hearing, the Debtors will seek entry of the Revised Proposed Order at the hearing scheduled for

 June 26, 2019, at 11:00 a.m., prevailing Eastern Time, before the Honorable Michael E. Wiles,

 United States Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New

 York, One Bowling Green, Courtroom No. 617, New York, New York 10004-1408.




 2   The deadline for the Official Committee of Unsecured Creditors (the “UCC”) to object or file responses to the
     Motion was set for June 19, 2019, at 4:00 p.m., prevailing Eastern Time. The Debtors have confirmed with
     proposed counsel to the UCC that the UCC does not object to the Debtors filing this certificate of no objection.


                                                     2
19-11608-mew    Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03     Main Document
                                       Pg 3 of 50


 New York, New York                   /s/ Joshua A. Sussberg, P.C.
 Dated: June 20, 2019                 Joshua A. Sussberg, P.C.
                                      Christopher T. Greco, P.C.
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900

                                      - and -

                                      Joseph M. Graham (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200

                                      Proposed Counsel to the Debtors and Debtors in
                                      Possession
19-11608-mew   Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03   Main Document
                                      Pg 4 of 50


                                    Exhibit A

                              Revised Proposed Order
19-11608-mew           Doc 115        Filed 06/20/19 Entered 06/20/19 18:28:03                      Main Document
                                                   Pg 5 of 50


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )    Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC., et al.,1                        )    Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )    (Jointly Administered)
                                                                     )
                                                                     )    Re: Docket No. 14

        ORDER (A) ESTABLISHING CERTAIN NOTICE, CASE MANAGEMENT, AND
         ADMINISTRATIVE PROCEDURES AND (B) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for the entry of an order (this “Order”) approving and implementing

 certain notice, case management, and administrative procedures; and it appearing that the proposed

 procedures that are annexed hereto as Exhibit 1 (the “Case Management Procedures”) will assist

 in the efficient handling of these cases, it is HEREBY ORDERED THAT:

              1.     The Case Management Procedures, as set forth in Exhibit 1 attached hereto, shall

 govern all applicable aspects of these chapter 11 cases, except as otherwise ordered by this Court.

              2.     The first four Omnibus Hearings are scheduled as follows:

                                  __:__ _.m. on the __th day of __________;

                                  __:__ _.m. on the __th day of __________;

                                  __:__ _.m. on the __th day of __________; and

                                  __:__ _.m. on the __th day of __________.


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.

 2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-11608-mew      Doc 115      Filed 06/20/19 Entered 06/20/19 18:28:03            Main Document
                                            Pg 6 of 50


         3.     The Debtors’ claims and noticing agent, Omni Management Group, is authorized

 to establish the Case Website, available at www.omnimgt.com/hollander, where, among other

 things, electronic copies of all Court Filings will be posted and viewable free of charge.

         4.     Any notice sent by the Debtors or any other party in interest that includes the

 disclosure contained at footnote 1 of Exhibit 1 shall be deemed to comply with the requirements

 set forth in section 342(c)(1) of the Bankruptcy Code.

         5.     All time periods set forth in this Order or in the Case Management Procedures shall

 be calculated in accordance with Bankruptcy Rule 9006.

         6.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  New York, New York
  Dated: ____________, 2019

                                                      THE HONORABLE MICHAEL E. WILES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  2
 KE 61918841
19-11608-mew   Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03   Main Document
                                      Pg 7 of 50


                                    Exhibit 1

                           Case Management Procedures
19-11608-mew           Doc 115        Filed 06/20/19 Entered 06/20/19 18:28:03                      Main Document
                                                   Pg 8 of 50


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

                                  CASE MANAGEMENT PROCEDURES

              All notices, motions, applications, briefs, memoranda, affidavits, declarations, objections,

 responses, and other documents filed in these chapter 11 cases are subject to these Case

 Management Procedures. Accordingly, all parties in interest are strongly encouraged to review

 these Case Management Procedures in their entirety and consult their own legal counsel with

 respect to any of the matters discussed herein before filing any documents in these chapter 11

 cases.


                                         Case Management Procedures2

 I.           Hearing and Motion Procedures.

              1.     Matters to Be Heard at Omnibus Hearings. The United States Bankruptcy Court

 for the Southern District of New York (the “Court”) shall schedule periodic omnibus hearings

 (the “Omnibus Hearings”) to consider all notices, motions, applications, and other requests for

 relief, briefs, memoranda, affidavits, declarations, replies, and other documents filed in support of



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.

 2     Capitalized terms used but not immediately defined herein have the meanings given to such terms elsewhere in
       these Case Management Procedures.
19-11608-mew        Doc 115    Filed 06/20/19 Entered 06/20/19 18:28:03            Main Document
                                            Pg 9 of 50


 such papers seeking relief (collectively, the “Requests for Relief”), and all objections and

 responses to such Requests for Relief (collectively, the “Objections,” and together with the

 Requests for Relief and all other filed documents, the “Court Filings”) pursuant to the following

 procedures:

        2.      Initial Omnibus Hearings. The first four Omnibus Hearings are scheduled as
 follows:
                       __:__ _.m. on the __th day of __________;

                       __:__ _.m. on the __th day of __________;

                       __:__ _.m. on the __th day of __________; and

                       __:__ _.m. on the __th day of __________.

         3.     Subsequent Omnibus Hearings. At or before the Omnibus Hearing held on

 ___, 2019 the above-captioned debtors and debtors in possession (the “Debtors”) shall request that

 the Court schedule additional Omnibus Hearings.         The Court shall schedule such Omnibus

 Hearings and, upon scheduling, Omni shall post the dates of the additional Omnibus Hearings on

 www.omnimgt.com/hollander (the “Case Website”). Parties may contact Omni Management

 Group (“Omni” or the “Claims and Noticing Agent”) for information concerning all scheduled

 Omnibus Hearings.

         4.     Proposed Omnibus Hearing Agenda. Two business days before each Omnibus

 Hearing, the Debtors’ counsel shall file a proposed agenda with regard to the matters scheduled to

 be heard at such Omnibus Hearing (the “Proposed Hearing Agenda”). The Proposed Hearing

 Agenda may include notice of matters that have been consensually adjourned to a later Omnibus

 Hearing in lieu of parties filing a separate notice of adjournment; provided that for all matters

 adjourned to a later Omnibus Hearing or some other future date, the Debtors also will electronically

 file (but need not serve) a notice of adjournment with respect to such matters.


                                                  2
 KE 61918841
19-11608-mew       Doc 115       Filed 06/20/19 Entered 06/20/19 18:28:03               Main Document
                                              Pg 10 of 50


         5.      Content of Proposed Hearing Agenda.             The Proposed Hearing Agenda will

 include, to the extent known by Debtors’ counsel: (a) the docket number and title of each matter

 scheduled to be heard at such Omnibus Hearing, including the initial filing and any objections,

 replies, or documents related thereto; (b) whether the matters are contested or uncontested;

 (c) whether the matters have settled or are proposed to be continued; (d) a suggestion for the order

 in which the matters should be addressed; and (e) any other comments that will assist the Court.

         6.      Evidentiary Hearings. With respect to any Court Filing, if Objections are filed,

 the Omnibus Hearing shall not be deemed an evidentiary hearing at which witnesses may testify

 unless the Proposed Hearing Agenda provides otherwise.                Additionally, any Court Filing

 requesting or requiring the Court to make a factual finding must be supported by competent

 evidence (e.g., declarations, affidavits, and exhibits).

         7.      Telephonic Appearances.           A party desiring to participate in a hearing

 telephonically must request permission from chambers and notify the Debtors’ counsel at least

 48 hours before the applicable hearing. If chambers permits telephonic participation, the party

 participating telephonically must arrange such participation with CourtCall, adhering to the

 procedures for telephonic participation applicable in the Court. Those parties participating by

 phone may not use speakerphones unless authorized by the Court.3 Parties participating by phone

 must put their phones on “mute,” except when they need to be heard, and are not to put their phones

 on “hold” in any circumstances.




 3   Because of technical limitations of the equipment and the way speakerphones disrupt proceedings in the
     courtroom, speakerphone authorizations usually will not be granted.


                                                     3
 KE 61918841
19-11608-mew      Doc 115      Filed 06/20/19 Entered 06/20/19 18:28:03           Main Document
                                            Pg 11 of 50


         8.     Listen-Only Lines. Any party may attend hearings through a listen-only line (each,

 a “Listen-Only Line”) by arranging such Listen-Only Line with CourtCall. For the avoidance of

 doubt, any party wishing to use a Listen-Only Line need not seek permission from the Debtors or

 the Court.

         9.     Matters that May Be Heard at Non-Omnibus Hearings. Subject to consultation

 with the Court’s chambers, hearings in connection with applications for professional compensation

 and reimbursement, pre-trial conferences, asset sales, and trials related to adversary proceedings,

 approval of a disclosure statement, confirmation of a plan, and any other Court Filing filed by the

 Debtors and not heard may be scheduled for dates other than the Omnibus Hearing dates; provided,

 however, that nonemergency hearings in connection therewith may be scheduled on a non-

 Omnibus Hearing date; provided, however, that initial pre-trial conferences scheduled in

 connection with adversary proceedings involving the Debtors shall be set on the next available

 Omnibus Hearing date that is at least 45 days after the filing of the complaint; and provided,

 further, that hearings on all other Requests for Relief, except for those Requests for Relief

 specifically referenced in this paragraph or requiring emergency relief, filed by any party must be

 scheduled for an Omnibus Hearing.

   II.   Filing and Service Procedures.

         10.    All Court Filings filed in these chapter 11 cases shall be filed electronically with

 the Court on the docket of In re Hollander Sleep Products, LLC, Case No. 19-11608 (MEW),

 in accordance with the Court’s General Order M-399, by registered users of the Court’s electronic

 case filing system (the “Electronic Filing System”). Further, pursuant to Rule 9070-1 of the Local

 Bankruptcy Rules for the Southern District of New York (the “Local Rules”), at least one hard

 copy of any Court Filing (other than proofs of claim) shall be: (a) marked “Chambers Copy” and



                                                 4
 KE 61918841
19-11608-mew         Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03            Main Document
                                            Pg 12 of 50


 delivered in an unsealed envelope to the chambers of the Honorable Judge Michael E. Wiles,

 United States Bankruptcy Court, One Bowling Green, New York, New York 10004-1408, no later

 than the next business day following the date on which such Court Filing is electronically filed;

 and (b) delivered by first class mail to Shannon Scott, of the Office of the United States Trustee

 for the Southern District of New York (the “U.S. Trustee”).

         A.     The Service List.

         11.    Parties Entitled to Service. All Court Filings (other than proofs of claim) shall be

 served on the following list of parties (the “Service List”), according to the following notice

 procedures.

                a.      Master Service List. Omni shall maintain a master service list (the “Master
                        Service List”). The Master Service List shall be made available by
                        (i) accessing the Case Website, (ii) contacting the Claims and Noticing
                        Agent directly, or (iii) contacting the Debtors’ counsel directly. The Master
                        Service List shall include the following parties:

                        i.     the Office of the U.S. Trustee for the Southern District of New York;
                        ii.    the Debtors and their counsel;
                        iii.   proposed counsel to the official committee of unsecured creditors
                               appointed in these chapter 11 cases (the “Committee”), Pachulski
                               Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor, New York,
                               New York 10017, Attn: Robert J. Feinstein and Bradford J. Sandler
                               and Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd.,
                               13th Floor, Los Angeles, California 90067, Attn: Jeffrey N.
                               Pomerantz;
                        iv.    counsel to the administrative agent for the Debtors’ term loan
                               facility, King & Spalding LLP, Attn: Austin Jowers and Stephen M.
                               Blank;
                        v.     counsel to the administrative agent for the Debtors’ revolving loan
                               credit facility, Goldberg Kohn Ltd., Attn: Randall Klein;
                        vi.    the Office of the United States Trustee for the Southern District of
                               New York, 201 Varick Street, Room 1006, New York, New York,
                               10014, Attn: Shannon Scott;
                        vii.   the United States Attorney’s Office for the Southern District of New
                               York;


                                                  5
 KE 61918841
19-11608-mew   Doc 115    Filed 06/20/19 Entered 06/20/19 18:28:03             Main Document
                                       Pg 13 of 50


                  viii.   the Internal Revenue Service;
                  ix.     the office of the attorneys general for the states in which the Debtors
                          operate;
                  x.      the Securities and Exchange Commission; and
                  xi.     any party that has requested notice pursuant to Rule 2002 of the
                          Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
               b. 2002 List. Omni shall maintain a list of all parties that have filed a request
                  to receive service of Court Filings pursuant to Bankruptcy Rule 2002
                  (the “2002 List”).

                  i.      Filing Requests for Documents Requires Email Address.
                          A request for service of Court Filings pursuant to Bankruptcy Rule
                          2002 (each, a “2002 Notice Request”) filed with the Court shall be
                          deemed proper only if it includes the following information with
                          respect to the party filing such request: (a) name; (b) street address;
                          (c) name of client(s), if applicable; (d) telephone number;
                          (e) facsimile number; and (f) email address.
                  ii.     Certification Opting Out of Email Service. Any party filing a 2002
                          Notice Request who does not maintain (and cannot practicably
                          obtain) an email address and thereafter cannot receive service by
                          email must include in the 2002 Notice Request a certification to that
                          effect (each, a “Certification”). A Certification shall include a
                          statement certifying that the party (a) does not maintain an email
                          address and (b) cannot practicably obtain an email address at which
                          the party could receive service. Such party will thereafter receive
                          paper service in accordance with the Case Management Procedures.
                  iii.    Email Address Required. If a 2002 Notice Request fails to include
                          an email address or a Certification, the Debtors shall forward a copy
                          of the Case Management Procedures to such party within five
                          business days requesting an email address. If no email address or
                          Certification is provided in response to such request, such party shall
                          not be added to the 2002 List or served with copies of Court Filings
                          unless such Court Filings directly affect such party.
                  iv.     Changes in Information. Each party submitting a 2002 Notice
                          Request is responsible for filing with the Court an updated
                          2002 Notice Request as necessary to reflect changes to any notice
                          information and must serve a copy of such updated 2002 Notice
                          Request upon the Debtors.




                                             6
 KE 61918841
19-11608-mew         Doc 115    Filed 06/20/19 Entered 06/20/19 18:28:03              Main Document
                                             Pg 14 of 50


                     c. Affected Entities. All entities with a particularized interest in the subject
                        matter of a specific Court Filing, including the entity filing the Request for
                        Relief is an “Affected Entity” and entitled to be served with all Court Filings
                        relating to that interest.

         12.    Maintenance of the Service List. At least every 15 days during the first 60 days of

 these chapter 11 cases, and at least every 30 days thereafter, Omni shall update the Service List by

 making any additions and deletions and post the updated Service List on the Case Website.

         B.     Filing and Service of Court Filings Generally.

         13.    Electronic Filing and Service. All Court Filings shall be filed electronically with

 the Court, using the Court’s Electronic Filing System and served via email, other than service of a

 summons and complaint in an adversary proceeding or documents filed under seal, which shall be

 deemed to constitute proper service for all parties who are sent such email service; provided,

 however, that Court Filings shall be served on the Master Service List by email and by first class

 mail. Subject to the limited exclusions, each party that files a notice of appearance and a

 2002 Notice Request shall be deemed to have consented to electronic service of all Court Filings,

 except as provided below.

                a.      Email Subject Line. With respect to the service of any Court Filing, the
                        subject line of the email shall include (i) the Debtors’ case name and number
                        In re Hollander Sleep Products, LLC, Case No. 19-11608 (MEW),
                        (ii) the name of the party filing such Court Filing, and (iii) the title of the
                        Court Filing being served. If the title of the Court Filing is too long to fit
                        within the subject line of the email, the subject line shall contain a shortened
                        version of such title, and the text of the email shall contain the full title of
                        such Court Filing.

                     b. Email Attachments. All Court Filings served by email shall include the
                        entire document, including any proposed form(s) of order and exhibits,
                        attachments, or other materials, in PDF, readable by Adobe Acrobat or other
                        equivalent document reader programs commonly available without cost.
                        The relevant Court Filing shall either be attached to the email in a format
                        specified above or the email shall contain a link to such filing in such
                        format. Notwithstanding the foregoing, if a Court Filing cannot be attached
                        to an email (because of its size, technical difficulties, or other concerns), the


                                                    7
 KE 61918841
19-11608-mew      Doc 115      Filed 06/20/19 Entered 06/20/19 18:28:03            Main Document
                                            Pg 15 of 50


                        filing party may serve the Court Filing by U.S. mail, including the proposed
                        form(s) of order and any exhibits, attachments, and other relevant materials;
                        provided that the Court Filing is served by hand or overnight delivery on
                        the Service List.

         14.    Paper Service of Certain Affected Entities. To the extent an Affected Entity’s

 email address is not available, the Debtors (or any other party filing a Court Filing) shall serve

 such Affected Entity with paper copies by first class mail or private mail service.

         15.    Waiver of Filing Deadlines. If any Court Filing is filed and served electronically

 via the Electronic Filing System, the filing deadlines requiring three additional days’ notice set

 forth in Rule 6(e) of the Federal Rules of Civil Procedure (made applicable to adversary

 proceedings by Bankruptcy Rule 7005(b)(2)(D)), and Bankruptcy Rule 9006(f) shall not apply.

         16.    Form of Papers. Unless granted prior permission, motions, applications, and

 objections are limited to 40 pages and replies and statements are limited to 15 pages. All Court

 Filings (other than exhibits) shall be double-spaced, 12-point font, with one-inch margins.

 This provision is subject to the Local Rules and any individual rules of the Judge.

         17.    Certificates of Service. Certificates of service for all Court Filings, including the

 Service List, need only be filed with the Court.

         18.    Right to Request Special Notice Procedures. Nothing in the Case Management

 Procedures shall prejudice the right of any party to seek an amendment or waiver of the provisions

 of the Case Management Procedures upon a showing of good cause including, without limitation,

 the right to file a motion seeking emergency ex parte relief or relief upon shortened notice.

         19.    Section 342 Notice Requirements. Any notice sent by the Debtors or any other

 party in interest shall be deemed to comply with the requirements set forth in section 342(c)(1) of

 chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).




                                                    8
 KE 61918841
19-11608-mew       Doc 115      Filed 06/20/19 Entered 06/20/19 18:28:03              Main Document
                                             Pg 16 of 50


         C.     Filing and Service of Requests for Relief.

         20.    Requests for Relief to Be Heard at Omnibus Hearing. In accordance with Local

 Rule 9006-1(b), in the event that a party files and serves a Request for Relief at least 14 days before

 the next Omnibus Hearing, the matter shall be set for hearing at such Omnibus Hearing. If a

 Request for Relief is served by overnight delivery, it must be filed and served at least 15 calendar

 days before the next Omnibus Hearing. If a Request for Relief is served by U.S. mail only, it must

 be filed and served at least 17 calendar days before the next Omnibus Hearing. If a Request for

 Relief is filed by a party other than the Debtors and purports to set a hearing date inconsistent with

 the Case Management Procedures, the Request for Relief shall be heard, without the necessity of

 a Court order, at the first Omnibus Hearing after the applicable notice period has expired.

         21.    Emergency Scheduling Procedures. If a movant or applicant other than the

 Debtors determines that a Request for Relief requires emergency or expedited relief, the movant

 or applicant shall contact attorneys for (a) the Debtors and (b) the Committee by telephone and

 request that the Request for Relief be considered on an expedited basis. If the Debtors or the

 Committee disagrees with the movant’s or applicant’s request for emergency or expedited relief,

 the movant or applicant shall (a) inform the Court of the disagreement by telephone and (b) arrange

 for a chambers conference, telephonic or in-person, to discuss the disagreement. If the Court

 agrees with the movant or applicant regarding the necessity for expedited consideration, the

 movant or applicant may, by order to show cause, request an expedited hearing.

         22.    Notices of Requests for Relief. A notice shall be affixed to the front of each

 Request for Relief and shall set forth (a) the title of the Request for Relief, (b) the time and date of

 the objection deadline, (c) the parties on whom any objection is to be served, and (d) the Omnibus

 Hearing date at which the party intends to present the Request for Relief. The notice may also


                                                    9
 KE 61918841
19-11608-mew         Doc 115    Filed 06/20/19 Entered 06/20/19 18:28:03             Main Document
                                             Pg 17 of 50


 include a statement that the relief requested therein may be granted, pursuant to Local Rule 9074-1,

 without a hearing if no objection is timely filed and served in accordance with the Case

 Management Procedures (each, a “Presentment Notice”). Subject to Section E of these Case

 Management Procedures, if the notice filed with a Request for Relief includes a Presentment

 Notice, after the objection deadline has passed and if no objection has been filed and served in

 accordance with these Case Management Procedures, counsel to the party who filed the Request

 for Relief may file a certification that no objection has been filed or served on them, and may

 request that the Court grant the relief and enter an order without a hearing.

         23.    Service of Requests for Relief. For any Court Filing for which particular notice is

 required to be served on all creditors and parties with a particular interest in the relief sought by

 any Request for Relief, including Bankruptcy Rules 2002(a)(2) and (3), 4001, 6004, 6007,

 and 9019, parties shall serve all such Court Filings only on the Service List in accordance with the

 following, unless otherwise ordered by the Court:

                a.      in the case of any use, sale, lease, or abandonment of substantially all of the
                        Debtors’ property, on each party asserting an interest in that property;

                     b. in the case of any relief from or modification of the automatic stay, on each
                        party asserting a lien or other encumbrance on the affected property;

                     c. in the case of the use of cash collateral or obtaining of credit, on each party
                        asserting an interest in the cash collateral or a lien or other interest in
                        property upon which a lien or encumbrance is proposed to be granted;

                     d. in the case of a motion under Bankruptcy Rule 9019, on all parties to the
                        relevant compromise and settlement, or that may be directly affected by
                        such compromise or settlement;

                     e. in the case of assumption, assignment, or rejection of an executory contract
                        or an unexpired lease, on each party to the executory contract or the
                        unexpired lease;

                     f. any objection, opposition, response, reply, or further document filed
                        directly in response to another party’s Court Filing, on such other party; and


                                                  10
 KE 61918841
19-11608-mew        Doc 115    Filed 06/20/19 Entered 06/20/19 18:28:03             Main Document
                                            Pg 18 of 50


                    g. on all parties as required by the Bankruptcy Rules, unless otherwise directed
                       by the Court.

         24.   Notice Provisions Not Applicable to Certain Matters. Except as set forth in the

 Case Management Procedures or otherwise provided by order of the Court, the notice provisions

 of the Case Management Procedures shall not apply to notices of the matters or proceedings

 described in the following Bankruptcy Rules:

               a.      Bankruptcy Rule 2002(a)(1) (meeting of creditors pursuant to section 341
                       of the Bankruptcy Code);

                    b. Bankruptcy Rule 2002(a)(2) (any proposed use, sale, or lease of property of
                       the estate other than in the ordinary course of business, to the extent that
                       such use, sale, or lease concerns all or substantially all of the Debtors’
                       assets);

                    c. Bankruptcy Rule 2002(a)(4) (hearing on the dismissal of a case or cases or
                       the conversion of a case to another chapter);

                    d. Bankruptcy Rule 2002(a)(5) (time fixed to accept or reject a proposed
                       modification of a chapter 11 plan);

                    e. Bankruptcy Rule 2002(a)(7) (time fixed for filing a proof of claim pursuant
                       to Bankruptcy Rule 3003(c));

                    f. Bankruptcy Rule 2002(b)(1) (time fixed for filing objections to and any
                       hearing to consider approval of a disclosure statement);

                    g. Bankruptcy Rule 2002(b)(2) (time fixed for filing objections to and any
                       hearing to consider confirmation of a chapter 11 plan);

                    h. Bankruptcy Rule 2002(d) (certain matters for which notice is to be provided
                       to equity security holders);

                    i. Bankruptcy Rule 2002(f)(1) (entry of an order for relief);

                    j. Bankruptcy Rule 2002(f)(2) (dismissal or conversion of a case to another
                       chapter of the Bankruptcy Code);

                    k. Bankruptcy Rule 2002(f)(3) (time allowed for filing claims pursuant to
                       Bankruptcy Rule 3002);

                    l. Bankruptcy Rule 2002(f)(6) (waiver, denial, or revocation of a discharge as
                       provided in Bankruptcy Rule 4006);


                                                 11
 KE 61918841
19-11608-mew          Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03            Main Document
                                             Pg 19 of 50


                      m. Bankruptcy Rule 2002(f)(7) (entry of an order confirming a chapter 11
                         plan); and

                      n. Bankruptcy Rule 2002(f)(8) (summary of the trustee’s final report and
                         account should a case be converted to chapter 7 of the Bankruptcy Code).

           25.   Requests for Relief to Include Proposed Order. Parties submitting written motions

 or other Requests for Relief shall be required to include a proposed order with such Request for

 Relief.

           D.    Filing and Service of Objections and Replies.

           26.   Deadline for Objections. Any Objection to a Request for Relief must be filed with

 the Court and served upon the party filing the Request for Relief and those parties on the Service

 List by the following deadlines (each, as applicable, the “Objection Deadline”):

                 a.      in the case of a Request for Relief filed 14 or more days before the
                         applicable hearing, 4:00 p.m. (prevailing Eastern Time), 3 calendar days
                         before the applicable hearing;

                 b.      in the case of a Request for Relief set for hearing on an expedited basis and
                         filed fewer than 10 days before the applicable hearing, 12:00 p.m.
                         (prevailing Eastern Time) on the business day preceding the applicable
                         hearing; or

                 c.      in any case, as otherwise ordered by the Court.

           27.   Extension of Objection Deadline. The Objection Deadline may be extended

 without order of the Court upon the consent of the party filing the Request for Relief, which

 consent may be granted via email.

           28.   Effect of Failure to File Objection by Objection Deadline. Failure to file an

 Objection by the Objection Deadline may cause the Court to disregard the Objection.

           29.   Service of Objections. All Objections shall be filed with the Court and served by

 the applicable Objection Deadline upon the party filing the Request for Relief, and those parties

 on the Service List including each Affected Entity; provided that if the Objection Deadline is after


                                                  12
 KE 61918841
19-11608-mew       Doc 115      Filed 06/20/19 Entered 06/20/19 18:28:03              Main Document
                                             Pg 20 of 50


 the date that is seven days before the applicable hearing, then Objections shall also be served by

 email, facsimile, hand delivery, or overnight mail upon the following parties: (a) the Debtors and

 their counsel; (b) the Office of the United States Trustee for the Southern District of New York;

 (c) counsel for the Committee; (d) the administrative agent for the Debtors’ term loan facility and

 counsel thereto; (e) the administrative agent for the Debtors’ asset-based loan credit facility and

 counsel thereto; (f) the administrative agent for the Debtors’ proposed debtor in possession term

 loan financing facility and counsel thereto; (g) the administrative agent for the Debtors’ proposed

 debtor in possession asset-based loan credit facility and counsel thereto; and (h) any party that has

 requested notice pursuant to Bankruptcy Rule 2002.

         30.     Service of Replies to Objections. If a Court Filing is a reply to an Objection, such

 reply shall be filed with the Court and served so as to actually be received by (a) the Debtors and

 their counsel; (b) counsel for the Committee; (c) the administrative agent for the Debtors’ term

 loan facility and counsel thereto; (d) the administrative agent for the Debtors’ asset-based loan

 credit facility and counsel thereto; (e) the administrative agent for the Debtors’ proposed debtor in

 possession term loan financing facility and counsel thereto; (f) the administrative agent for the

 Debtors’ proposed debtor in possession asset-based loan credit facility and counsel thereto; and

 (g) each Affected Entity, in each case by 4:00 p.m. (prevailing Eastern Time) on the business day

 preceding the applicable hearing date. Sur-replies shall not be permitted or considered unless

 authorized by the Court.

         31.     Settlements. In the event that a matter is properly noticed for hearing and the parties

 reach a settlement of the dispute prior to the scheduled hearing, the parties may announce the

 settlement at the scheduled hearing. In the event that the Court determines that the notice of the

 dispute and the hearing is adequate notice of the effects of the settlement (i.e., that the terms of the


                                                   13
 KE 61918841
19-11608-mew       Doc 115     Filed 06/20/19 Entered 06/20/19 18:28:03           Main Document
                                            Pg 21 of 50


 settlement are not materially different from what parties in interest could have expected if the

 dispute were fully litigated), the Court may approve the settlement at the hearing without further

 notice of the terms of the settlement.

         32.    Supplemental Notice. In the event that the Court determines that additional or

 supplemental notice is required, the Debtors shall serve such notice in accordance with the Case

 Management Procedures, and a hearing to consider such settlement shall be held on the next

 hearing date deemed appropriate by the Court.

         E.     Granting a Request for Relief Without a Hearing.

         33.    Certificate of No Objection. If no Objection to a Request for Relief is filed after

 the Request for Relief is filed and served in a timely fashion, the movant may submit a proposed

 order granting the Request for Relief to the Court along with a certificate of no objection

 (a “Certificate of No Objection”) stating that no Objection has been filed or served on the movant.

 By filing such certification, counsel for the movant represents to the Court that the movant is

 unaware of any Objection to the Request for Relief and that counsel has reviewed the Court’s

 docket and no Objection appears thereon.

         34.    Order May Be Entered Without Hearing. Upon receipt of a Certificate of No

 Objection, the Court may enter an order granting the Request for Relief without further pleading,

 hearing, or request, and once an order granting such Request for Relief is entered, no further

 hearing on the Request for Relief shall be held.

         35.    Request for Relief May be Heard at a Hearing. After a Certificate of No Objection

 has been filed, the Request for Relief may be heard at the next Omnibus Hearing if the Court does

 not enter an order granting the Request for Relief before such Omnibus Hearing.




                                                    14
 KE 61918841
19-11608-mew      Doc 115      Filed 06/20/19 Entered 06/20/19 18:28:03           Main Document
                                            Pg 22 of 50


         F.     Filing and Service of Orders.

         36.    Service of Orders. All parties submitting orders shall serve a conformed copy of

 any entered order on (a) each Affected Entity, (b) the Debtors, and (c) Omni, within two business

 days of entry of the applicable order. Omni shall post all orders on the Case Website.

         G.     Filing and Service of Adversary Proceedings.

         37.    Serving Adversary Proceedings. All Court Filings in any adversary proceeding

 commenced in these chapter 11 cases shall be served upon each Affected Entity and any other

 parties required to be served under any applicable Bankruptcy Rule or Local Rule.

         38.    Discovery Rules in Contested Matters and Adversary Proceedings. Federal Rules

 of Civil Procedure 26(a)(1) (initial disclosures), 26(a)(2) (disclosures with respect to expert

 testimony), 26(a)(3) (additional pretrial disclosures), and 26(f) (mandatory meeting before

 scheduling conference/discovery plan) are inapplicable in contested matters but are applicable to

 adversary proceedings arising under these chapter 11 cases.

         39.    Briefing Schedule in Adversary Proceedings. After a hearing date has been set by

 the Court, unless otherwise ordered by the Court, the parties to the adversary proceeding shall

 confer and agree upon a briefing schedule for all adversary matters, which shall be submitted for

 approval of the Court.

         H.     Other Pleadings.

         40.    Joinders. Any party seeking to support any Court Filing may file an expression of

 support of such Court Filing (a “Joinder”). Unless otherwise ordered by the Court, filing a Joinder

 does not entitle such party to:       (a) be an independent proponent of the Court Filing;

 (b) independently support or oppose any related Court Filings; (c) independently settle the

 underlying Request for Relief that is the subject of the applicable Court Filing; or


                                                 15
 KE 61918841
19-11608-mew       Doc 115     Filed 06/20/19 Entered 06/20/19 18:28:03             Main Document
                                            Pg 23 of 50


 (d) independently receive a ruling from the Court on the Court Filing. The Court may deem a

 Joinder to be a brief in support of the applicable Court Filing, but the Court shall not consider any

 arguments or factual allegations contained in a Joinder but not in the related Court Filing, and no

 party shall be required to separately respond to a Joinder.

         41.    Motion Practice for Lift Stay Actions. A motion filed by a non-debtor party

 seeking relief from the automatic stay (a “Stay Relief Motion”) in accordance with section 362 of

 the Bankruptcy Code shall be noticed for consideration on the Omnibus Hearing date that is at

 least 21 days after the Stay Relief Motion is filed and notice thereof is served upon the Debtors.

 Unless otherwise ordered by the Court, the objection deadline shall be the later of (a) 14 calendar

 days after the filing and service of the Stay Relief Motion or (b) three calendar days prior to the

 hearing scheduled with respect thereto.

         42.    Continuation of Automatic Stay.           Notwithstanding section 362(e) of the

 Bankruptcy Code, if a Stay Relief Motion is scheduled in accordance with the Case Management

 Procedures for, or adjourned to, a hearing date 30 days after the filing of the Stay Relief Motion,

 the moving party shall be deemed to have consented to the continuation of the automatic stay in

 effect pending the conclusion of, or as a result of, a final hearing and determination under

 section 362(d) of the Bankruptcy Code, and shall be deemed to have waived its right to assert the

 termination of the automatic stay under section 362(e) of the Bankruptcy Code.

         43.    Motions for Summary Judgment. Pursuant to Local Rule 7056-1, no motion for

 summary judgment may be made without first seeking a pre-motion conference. A request for

 such conference should be made by letter setting forth the issues to be presented under the

 summary judgment motion, which letter shall be filed and served in accordance with the Case

 Management Procedures.


                                                  16
 KE 61918841
19-11608-mew       Doc 115     Filed 06/20/19 Entered 06/20/19 18:28:03             Main Document
                                            Pg 24 of 50


         44.    Motions for Reargument. Motions for reargument must identify with particularity

 the matter for reconsideration in accordance with Local Rule 9023-1. If, after review of the

 motion, the Court determines that it wishes a response, and/or hearing, it will notify the applicable

 parties accordingly.

         45.    Motions for Temporary Restraining Orders.             Parties seeking a temporary

 restraining order (a “TRO”) must comply with the requirements of Federal Rule of Civil Procedure

 65(b). Applications for a TRO will be heard in open court, on the record, with a court reporter or

 audio recording. Parties wishing to oppose a TRO will be heard by telephone upon request.

 Applicants seeking TROs are reminded of the need to submit with their motion papers the written

 affidavit required under Federal Rule of Civil Procedure 65(b) confirming the notice provided to

 anyone who might wish to oppose the application. Any assertions that notice cannot or should not

 be given must likewise be supported by affidavit. Any request for a TRO must be preceded by a

 telephone call to chambers, advising chambers of the nature of the controversy, the need for

 emergency relief, why a noticed hearing for a preliminary injunction would be insufficient, when

 a hearing on the TRO application is needed, and when the motion papers will be forthcoming.

 Except in those rare cases where advance notice of the TRO application would vitiate the purpose

 of a TRO (and where that can be established by affidavit), immediate telephonic notice of the

 application must be provided to all parties reasonably expected to be affected by entry of the TRO,

 or provisions therein. In addition, the motion papers on any TRO application must be hand

 delivered, emailed, or faxed to any such parties at the same time that the papers are provided to

 chambers.

         46.    Automatic Extension of Certain Time Periods. If a Request for Relief to extend

 the time to take any action is filed prior to the expiration of the time period provided by the


                                                  17
 KE 61918841
19-11608-mew       Doc 115     Filed 06/20/19 Entered 06/20/19 18:28:03             Main Document
                                            Pg 25 of 50


 Bankruptcy Code (including any Request for Relief pursuant to section 1121 of the Bankruptcy

 Code), the Bankruptcy Rules, the Local Rules, or any order of the Bankruptcy Court, the time to

 so take action shall be automatically extended until the Bankruptcy Court considers and rules upon

 the Request for Relief.

 III.    Additional Case Management Procedures.

         47.    Adequate Notice.       Notice and service accomplished in accordance with the

 provisions set forth in the Case Management Procedures shall be deemed adequate in all respects

 pursuant to the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

         48.    Computation of Time. Unless otherwise specified, all time periods referenced in

 the Case Management Procedures shall be calculated in accordance with Bankruptcy Rule 9006(a).

         49.    Effect of the Case Management Procedures. The Bankruptcy Rules and the Local

 Rules shall continue to apply to all proceedings in these chapter 11 cases, except to the extent that

 any provision of the Case Management Procedures by its terms supersedes or is inconsistent with

 such rules.

         50.    Promulgation of the Case Management Procedures. As soon as practicable after

 the entry of the proposed Order, a copy of the Case Management Procedures shall be served by

 the Debtors on each of the parties on the Master Service List. In addition, shortly after the end of

 each calendar month, Omni or counsel to the Debtors shall serve a copy of the Case Management

 Procedures upon any party filing a 2002 Notice Request within such calendar month. To help

 ensure that all parties who may participate in these chapter 11 cases are aware of the terms of the

 Case Management Procedures, the Debtors will post the Case Management Procedures on the Case

 Website.

                                   *       *      *       *       *



                                                  18
 KE 61918841
19-11608-mew   Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03   Main Document
                                      Pg 26 of 50


                                    Exhibit B

                                     Redline
19-11608-mew           Doc 115        Filed 06/20/19 Entered 06/20/19 18:28:03                      Main Document
                                                   Pg 27 of 50


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )    Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC., et al.,1                        )    Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )    (Jointly Administered)
                                                                     )
                                                                     )    Re: Docket No. __14

        ORDER (A) ESTABLISHING CERTAIN NOTICE, CASE MANAGEMENT, AND
         ADMINISTRATIVE PROCEDURES AND (B) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for the entry of an order (this “Order”) approving and implementing

 thecertain notice, case management, and administrative procedures; and it appearing that the

 proposed procedures that are annexed hereto as Exhibit 1 (the “Case Management Procedures”),

 all as more fully set forth”) will assist in the Motion; and upon the First Day Declaration; and this

 Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

 Standing Orderefficient handling of Reference from the United States District Court for the

 Southern District of New York, dated January 31, 2012; and this Court having the power to enter

 a final order consistent with Article III of the United States Constitution; and this Court having

 found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion and

 opportunity for a hearing on the Motion were appropriate under the circumstances and no other


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.

 2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-11608-mew           Doc 115     Filed 06/20/19 Entered 06/20/19 18:28:03         Main Document
                                                Pg 28 of 50


 notice need be provided; and this Court having reviewed the Motion and having heard the

 statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

 and this Court having determined that the legal and factual bases set forth in the Motion and at the

 Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

 before this Court; and after due deliberation and sufficient cause appearing thereforthese cases, it

 is HEREBY ORDERED THAT:

         1.       The Motion is granted as set forth herein.

         2.1.     The Case Management Procedures, as set forth in Exhibit 1 attached hereto, are

 approved and shall govern all applicable aspects of these chapter 11 cases, except as otherwise

 ordered by this Court.

         3.2.     The first four Omnibus Hearings are scheduled as follows:

                                __:__ _.m. on the __th day of __________;

                                __:__ _.m. on the __th day of __________;

                                __:__ _.m. on the __th day of __________; and

                                __:__ _.m. on the __th day of __________.

         4.3.     The Debtors’ claims and noticing agent, Omni Management Group, is authorized

 to establish the Case Website, available at www.omnimgt.com/hollander, where, among other

 things, electronic copies of all Court Filings will be posted and viewable free of charge.

         5.4.     Any notice sent by the Debtors or any other party to the Master Service List or the

 2002 List, or to any parties required by the Bankruptcy Code, the Bankruptcy Rules, the Local

 Rules, the Case Management Procedures, or further order of this Court, shall be deemed sufficient

 and in compliance with thereofin interest that includes the disclosure contained at footnote 1 of




                                                    2
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03            Main Document
                                              Pg 29 of 50


 Exhibit 1 shall be deemed to comply with the requirements set forth in section 342(c)(1) of the

 Bankruptcy Code.

         6.5.     All time periods set forth in this Order or in the Case Management Procedures shall

 be calculated in accordance with Bankruptcy Rule 9006(a)..

         7.       Notice of the Motion as provided herein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rules and the Local Rules are satisfied by

 such notice.

         8.       The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

         9.6.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  New York, New York
  Dated: ____________, 2019

                                                        THE HONORABLE MICHAEL E. WILES
                                                        UNITED STATES BANKRUPTCY JUDGE




                                                    3
 KE 6179425861918841
19-11608-mew   Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03   Main Document
                                      Pg 30 of 50


                                    Exhibit 1

                           Case Management Procedures
19-11608-mew           Doc 115        Filed 06/20/19 Entered 06/20/19 18:28:03                      Main Document
                                                   Pg 31 of 50


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (___)(MEW)
                                                                    )
                                        Debtors.                    )     (Joint Administration
                                                                          Requested)(Jointly Administered)
                                                                    )

                                  CASE MANAGEMENT PROCEDURES

              On May 19, 2019 (the “Petition Date”), the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11

 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), in the

 United States Bankruptcy Court for the Southern District of New York (the “Court”). The Debtors

 are operating their businesses and managing their properties as debtors in possession pursuant to

 sections 1107(a) and 1108 of the Bankruptcy Code.2

              On __, 2019, the Court entered an order [Docket No. _] (the “Order”) approving these case

 management procedures (the “Case Management Procedures”) set forth herein pursuant to

 sections 102(1), 105(a), and 105(d) of the Bankruptcy Code, Rules 2002(m), 9007, 9036 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9074-1 of the Local

 Bankruptcy Rules for the Southern District of New York (the “Local Rules”). Anyone may obtain

 a copy of the Order, as well as any Court Filing filed with the Court in these chapter 11 cases, by:


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.

 2     Capitalized terms used but not immediately defined herein have the meanings given to such terms elsewhere in
       these Case Management Procedures.
19-11608-mew           Doc 115     Filed 06/20/19 Entered 06/20/19 18:28:03                   Main Document
                                                Pg 32 of 50


 (a) accessing the website maintained by Omni Management Group (“Omni” or the “Claims and

 Noticing Agent”), at www.omnimgt.com/hollander (the “Case Website”); (b) contacting Omni

 directly at Hollander Sleep Products, LLC, c/o Omni Management Group, 5955 DeSoto Avenue,

 Suite #100, Woodland Hills, CA 91367, telephone (844) 212-9942 (for domestic or Canadian

 callers) and (818) 906-8300 (international), email hollander@omnimgt.com; or (c) accessing the

 PACER system on the Court’s website at https://www.nysb.uscourts.gov for a nominal fee.

          Pursuant to the Order, all All notices, motions, applications, briefs, memoranda, affidavits,

 declarations, objections, responses, and other documents filed in these chapter 11 cases are subject

 to, and will not be deemed properly served unless they are served in accordance with, these Case

 Management Procedures. Additionally, while the Bankruptcy Code, the Bankruptcy Rules, and

 the Local Rules apply to these chapter 11 cases, to the extent there is a conflict between the

 foregoing and these Case Management Procedures, these Case Management Procedures shall

 govern in all respects. these Case Management Procedures. Accordingly, all parties in interest

 are strongly encouraged to review these Case Management Procedures in their entirety and

 consult their own legal counsel with respect to any of the matters discussed herein before filing

 any documents in these chapter 11 cases.


                                      Case Management Procedures3

 I.       Hearing and Motion Procedures.

          1.      All Matters to Be Heard at Omnibus Hearings. The United States Bankruptcy

 Court for the Southern District of New York (the “Court”) shall schedule periodic omnibus

 hearings (the “Omnibus Hearings”) to consider all notices, motions, applications, and other


 3    Capitalized terms used but not immediately defined herein have the meanings given to such terms elsewhere in
      these Case Management Procedures.


                                                         2
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03            Main Document
                                              Pg 33 of 50


 requests for relief, briefs, memoranda, affidavits, declarations, replies, and other documents filed

 in support of such papers seeking relief (collectively, the “Requests for Relief”), and all objections

 and responses to such Requests for Relief (collectively, the “Objections,” and together with the

 Requests for Relief and all other filed documents, the “Court Filings”) pursuant to the following

 procedures:

        2.        Initial Omnibus Hearings. The first four Omnibus Hearings are scheduled as
 follows:
                         __:__ _.m. on the __th day of __________;

                         __:__ _.m. on the __th day of __________;

                         __:__ _.m. on the __th day of __________; and

                         __:__ _.m. on the __th day of __________.

         3.       Subsequent Omnibus Hearings. At or before the Omnibus Hearing held on

 ___, 2019 the above-captioned debtors and debtors in possession (the “Debtors”) shall request that

 the Court schedule additional Omnibus Hearings. The Court shall schedule such Omnibus

 Hearings and, upon scheduling, Omni shall post the dates of the additional Omnibus Hearings on

 www.omnimgt.com/hollander (the “Case Website.”). Parties may contact Omni Management

 Group (“Omni” or the “Claims and Noticing Agent”) for information concerning all scheduled

 Omnibus Hearings.

         4.       Proposed Omnibus Hearing Agenda. Two business days before each Omnibus

 Hearing, the Debtors’ counsel shall file a proposed agenda with regard to the matters scheduled to

 be heard at such Omnibus Hearing (the “Proposed Hearing Agenda”). The Proposed Hearing

 Agenda may include notice of matters that have been consensually adjourned to a later Omnibus

 Hearing in lieu of parties filing a separate notice of adjournment; provided that for all matters




                                                   3
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03               Main Document
                                              Pg 34 of 50


 adjourned to a later Omnibus Hearing or some other future date, the Debtors also will electronically

 file (but need not serve) a notice of adjournment with respect to such matters.

         5.       Content of Proposed Hearing Agenda. The Proposed Hearing Agenda will

 include, to the extent known by Debtors’ counsel: (a) the docket number and title of each matter

 scheduled to be heard at such Omnibus Hearing, including the initial filing and any objections,

 replies, or documents related thereto; (b) whether the matters are contested or uncontested;

 (c) whether the matters have settled or are proposed to be continued; (d) a suggestion for the order

 in which the matters should be addressed; and (e) any other comments that will assist the Court.

         6.       Evidentiary Hearings. With respect to any Court Filing, if Objections are filed,

 the Omnibus Hearing shall not be deemed an evidentiary hearing at which witnesses may testify

 unless the Proposed Hearing Agenda provides otherwise.                Additionally, any Court Filing

 requesting or requiring the Court to make a factual finding must be supported by competent

 evidence (e.g., declarations, affidavits, and exhibits).

         7.       Telephonic Appearances.          A party desiring to participate in a hearing

 telephonically must request permission from chambers and notify the Debtors’ counsel at least

 48 hours before the applicable hearing. If chambers permits telephonic participation, the party

 participating telephonically must arrange such participation with CourtCall, adhering to the

 procedures for telephonic participation applicable in the Court. Those parties participating by

 phone may not use speakerphones unless authorized by the Court.4 Parties participating by phone

 must put their phones on “mute,” except when they need to be heard, and are not to put their phones

 on “hold” in any circumstances.



 4   Because of technical limitations of the equipment and the way speakerphones disrupt proceedings in the
     courtroom, speakerphone authorizations usually will not be granted.


                                                     4
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03           Main Document
                                              Pg 35 of 50


         8.       Listen-Only Lines. Any party may attend hearings through a listen-only line (each,

 a “Listen-Only Line”) by arranging such Listen-Only Line with CourtCall. For the avoidance of

 doubt, any party wishing to use a Listen-Only Line need not seek permission from the Debtors or

 the Court.

         9.       Matters that May Be Heard at Non-Omnibus Hearings. Subject to consultation

 with the Court’s chambers, hearings in connection with applications for professional compensation

 and reimbursement, pre-trial conferences, asset sales, and trials related to adversary proceedings,

 approval of a disclosure statement, confirmation of a plan, and any other Court Filing filed by the

 Debtors and not heard may be scheduled for dates other than the Omnibus Hearing dates; provided,

 however, that nonemergency hearings in connection therewith may be scheduled on a non-

 Omnibus Hearing date; provided, however, that initial pre-trial conferences scheduled in

 connection with adversary proceedings involving the Debtors shall be set on the next available

 Omnibus Hearing date that is at least 45 days after the filing of the complaint; and provided,

 further, that hearings on all other Requests for Relief, except for those Requests for Relief

 specifically referenced in this paragraph or requiring emergency relief, filed by any party must be

 scheduled for an Omnibus Hearing.

   II.   Filing and Service Procedures.

         10.      All Court Filings filed in these chapter 11 cases shall be filed electronically with

 the Court on the docket of In re Hollander Sleep Products, LLC, Case No. 19-11608 (___),(MEW),

 in accordance with the Court’s General Order M-399, by registered users of the Court’s electronic

 case filing system (the “Electronic Filing System”). Further, pursuant to Local Rule 9070-

 1,Rule 9070-1 of the Local Bankruptcy Rules for the Southern District of New York (the “Local

 Rules”), at least one hard copy of any Court Filing (other than proofs of claim)



                                                   5
 KE 6179425861918841
19-11608-mew           Doc 115     Filed 06/20/19 Entered 06/20/19 18:28:03                    Main Document
                                                Pg 36 of 50


 shall be: (a) marked “Chambers Copy” and delivered in an unsealed envelope to the chambers of

 the Honorable Judge __________,Michael E. Wiles, United States Bankruptcy Court, One

 Bowling Green, New York, New York 10004-1408, no later than the next business day following

 the date on which such Court Filing is electronically filed; and (b) delivered by first class mail to

 Shannon Scott, of the Office of the United States Trustee for the Southern District of New York

 (the “U.S. Trustee”).

         A.       The Service List.

         11.      Parties Entitled to Service. All Court Filings (other than proofs of claim) shall be

 served on the following list of parties (the “Service List”), according to the following notice

 procedures.

                  a.       Master Service List. Omni shall maintain a master service list (the “Master
                           Service List”). The Master Service List shall be made available by
                           (i) accessing the Case Website, (ii) contacting the Claims and Noticing
                           Agent directly, or (iii) contacting the Debtors’ counsel directly. The Master
                           Service List shall include the following parties:

                           i.       the Office of the U.S. Trustee for the Southern District of New York;
                           ii.      the Debtors and their counsel;
                           iii.     proposed counsel to the official committee of unsecured creditors (if
                                    any) appointed in these chapter 11 cases (the “Committee”)”),
                                    Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor,
                                    New York, New York 10017, Attn: Robert J. Feinstein and its
                                    counselBradford J. Sandler and Pachulski Stang Ziehl & Jones LLP,
                                    10100 Santa Monica Blvd., 13th Floor, Los Angeles, California
                                    90067, Attn: Jeffrey N. Pomerantz;
                           iv.      holders of the 50 largest unsecured claims against the Debtors (on a
                                    consolidated basis);5
                           v.iv.    counsel to the administrative agent for the Debtors’ term loan
                                    facility, King & Spalding LLP, Attn: Austin Jowers and Stephen M.
                                    Blank;


 5   Once the Committee is appointed and counsel is retained, holders of the 50 largest unsecured claims against the
     Debtors (on a consolidated basis) shall not be included in the Master Service List.


                                                         6
 KE 6179425861918841
19-11608-mew           Doc 115    Filed 06/20/19 Entered 06/20/19 18:28:03             Main Document
                                               Pg 37 of 50


                          vi.v.   counsel to the administrative agent for the Debtors’ revolving loan
                                  credit facility, Goldberg Kohn Ltd., Attn: Randall Klein;
                          vii.vi. the Office of the United States Trustee for the Southern District of
                                  New York, 201 Varick Street, Room 1006, New York, New York,
                                  10014, Attn: Shannon Scott;
                          viii.vii. the United States Attorney’s Office for the Southern District of New
                                    York;
                          ix.viii. the Internal Revenue Service;
                          x.ix.   the office of the attorneys general for the states in which the Debtors
                                  operate;
                          xi.x.   the Securities and Exchange Commission; and
                          xii.xi. any party that has requested notice pursuant to Bankruptcy
                                  Rule 2002.Rule 2002 of the Federal Rules of Bankruptcy Procedure
                                  (the “Bankruptcy Rules”).
                       b. 2002 List. Omni shall maintain a list of all parties that have filed a request
                          to receive service of Court Filings pursuant to Bankruptcy Rule 2002
                          (the “2002 List”).

                          i.      Filing Requests for Documents Requires Email Address.
                                  A request for service of Court Filings pursuant to Bankruptcy Rule
                                  2002 (each, a “2002 Notice Request”) filed with the Court shall be
                                  deemed proper only if it includes the following information with
                                  respect to the party filing such request: (a) name; (b) street address;
                                  (c) name of client(s), if applicable; (d) telephone number;
                                  (e) facsimile number; and (f) email address.
                          ii.     Certification Opting Out of Email Service. Any party filing a 2002
                                  Notice Request who does not maintain (and cannot practicably
                                  obtain) an email address and thereafter cannot receive service by
                                  email must include in the 2002 Notice Request a certification to that
                                  effect (each, a “Certification”). A Certification shall include a
                                  statement certifying that the party (a) does not maintain an email
                                  address and (b) cannot practicably obtain an email address at which
                                  the party could receive service. Such party will thereafter receive
                                  paper service in accordance with the Case Management Procedures.
                          iii.    Email Address Required. If a 2002 Notice Request fails to include
                                  an email address or a Certification, the Debtors shall forward a copy
                                  of the Case Management Procedures to such party within five
                                  business days requesting an email address. If no email address or
                                  Certification is provided in response to such request, such party shall
                                  not be added to the 2002 List or served with copies of Court Filings
                                  unless such Court Filings directly affect such party.



                                                     7
 KE 6179425861918841
19-11608-mew           Doc 115    Filed 06/20/19 Entered 06/20/19 18:28:03             Main Document
                                               Pg 38 of 50


                          iv.     Changes in Information. Each party submitting a 2002 Notice
                                  Request is responsible for filing with the Court an updated
                                  2002 Notice Request as necessary to reflect changes to any notice
                                  information and must serve a copy of such updated 2002 Notice
                                  Request upon the Debtors.
                       c. Affected Entities. All entities with a particularized interest in the subject
                          matter of a specific Court Filing, including the entity filing the Request for
                          Relief is an “Affected Entity” and entitled to be served with all Court Filings
                          relating to that interest.

         12.      Maintenance of the Service List. At least every 15 days during the first 60 days of

 these chapter 11 cases, and at least every 30 days thereafter, Omni shall update the Service List by

 making any additions and deletions and post the updated Service List on the Case Website.

         B.       Filing and Service of Court Filings Generally.

         13.      Electronic Filing and Service. All Court Filings shall be filed electronically with

 the Court, using the Court’s Electronic Filing System and served via email, other than service of a

 summons and complaint in an adversary proceeding or documents filed under seal, which shall be

 deemed to constitute proper service for all parties who are sent such email service; provided,

 however, that Court Filings shall be served on the Master Service List by email and by first class

 mail. Subject to the limited exclusions, each party that files a notice of appearance and a

 2002 Notice Request shall be deemed to have consented to electronic service of all Court Filings,

 except as provided below.

                  a.      Email Subject Line. With respect to the service of any Court Filing, the
                          subject line of the email shall include (i) the Debtors’ case name and number
                          In re Hollander Sleep Products, LLC, Case No. 19-11608 (___),(MEW),
                          (ii) the name of the party filing such Court Filing, and (iii) the title of the
                          Court Filing being served. If the title of the Court Filing is too long to fit
                          within the subject line of the email, the subject line shall contain a shortened
                          version of such title, and the text of the email shall contain the full title of
                          such Court Filing.

                       b. Email Attachments. All Court Filings served by email shall include the
                          entire document, including any proposed form(s) of order and exhibits,
                          attachments, or other materials, in PDF, readable by Adobe Acrobat or other

                                                     8
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03               Main Document
                                              Pg 39 of 50


                          equivalent document reader programs commonly available without cost.
                          The relevant Court Filing shall either be attached to the email in a format
                          specified above or the email shall contain a link to such filing in such
                          format. Notwithstanding the foregoing, if a Court Filing cannot be attached
                          to an email (because of its size, technical difficulties, or other concerns), the
                          filing party may serve the Court Filing by U.S. mail, including the proposed
                          form(s) of order and any exhibits, attachments, and other relevant materials;
                          provided that the Court Filing is served by hand or overnight delivery on
                          the Service List.

         14.      Paper Service of Certain Affected Entities. To the extent an Affected Entity’s

 email address is not available, the Debtors (or any other party filing a Court Filing) shall serve

 such Affected Entity with paper copies by first class mail or private mail service.

         15.      Waiver of Filing Deadlines. If any Court Filing is filed and served electronically

 via the Electronic Filing System, the filing deadlines requiring three additional days’ notice set

 forth in Rule 6(e) of the Federal Rules of Civil Procedure (made applicable to adversary

 proceedings by Bankruptcy Rule 7005(b)(2)(D)), and Bankruptcy Rule 9006(f) shall not apply.

         16.      Form of Papers. Unless granted prior permission, motions, applications, and

 objections are limited to 40 pages and replies and statements are limited to 15 pages. All Court

 Filings (other than exhibits) shall be double-spaced, 12-point font, with one-inch margins.

 This provision is subject to the Local Rules and any individual rules of the Judge.

         17.      Certificates of Service. Certificates of service for all Court Filings, including the

 Service List, need only be filed with the Court.

         18.      Right to Request Special Notice Procedures. Nothing in the Case Management

 Procedures shall prejudice the right of any party to seek an amendment or waiver of the provisions

 of the Case Management Procedures upon a showing of good cause including, without limitation,

 the right to file a motion seeking emergency ex parte relief or relief upon shortened notice.




                                                     9
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03            Main Document
                                              Pg 40 of 50


         19.      Section 342 Notice Requirements. Any notice sent by the Debtors or any other

 party in interest shall be deemed to comply with the requirements set forth in section 342(c)(1) of

 chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code.”).

         C.       Filing and Service of Requests for Relief.

         20.      Requests for Relief to Be Heard at Omnibus Hearing. In accordance with Local

 Rule 9006-1(b), in the event that a party files and serves a Request for Relief at least 14 days

 before the next Omnibus Hearing, the matter shall be set for hearing at such Omnibus Hearing. If

 a Request for Relief is served by overnight delivery, it must be filed and served at least 15 calendar

 days before the next Omnibus Hearing. If a Request for Relief is served by U.S. mail only, it must

 be filed and served at least 17 calendar days before the next Omnibus Hearing. If a Request for

 Relief is filed by a party other than the Debtors and purports to set a hearing date inconsistent with

 the Case Management Procedures, the Request for Relief shall be heard, without the necessity of

 a Court order, at the first Omnibus Hearing after the applicable notice period has expired.

         21.      Emergency Scheduling Procedures. If a movant or applicant other than the

 Debtors determines that a Request for Relief requires emergency or expedited relief, the movant

 or applicant shall contact attorneys for (a) the Debtors and (b) the Committee, if applicable, by

 telephone and request that the Request for Relief be considered on an expedited basis. If the

 Debtors or the Committee disagrees with the movant’s or applicant’s request for emergency or

 expedited relief, the movant or applicant shall (a) inform the Court of the disagreement by

 telephone and (b) arrange for a chambers conference, telephonic or in-person, to discuss the

 disagreement. If the Court agrees with the movant or applicant regarding the necessity for

 expedited consideration, the movant or applicant may, by order to show cause, request an

 expedited hearing.


                                                  10
 KE 6179425861918841
19-11608-mew           Doc 115    Filed 06/20/19 Entered 06/20/19 18:28:03             Main Document
                                               Pg 41 of 50


         22.      Notices of Requests for Relief. A notice shall be affixed to the front of each

 Request for Relief and shall set forth (a) the title of the Request for Relief, (b) the time and date of

 the objection deadline, (c) the parties on whom any objection is to be served, and (d) the Omnibus

 Hearing date at which the party intends to present the Request for Relief. The notice may also

 include a statement that the relief requested therein may be granted, pursuant to Local Rule 9074-

 1, without a hearing if no objection is timely filed and served in accordance with the Case

 Management Procedures (each, a “Presentment Notice”). Subject to Section E of these Case

 Management Procedures, if the notice filed with a Request for Relief includes a Presentment

 Notice, after the objection deadline has passed and if no objection has been filed and served in

 accordance with these Case Management Procedures, counsel to the party who filed the Request

 for Relief may file a certification that no objection has been filed or served on them, and may

 request that the Court grant the relief and enter an order without a hearing.

         23.      Service of Requests for Relief. For any Court Filing for which particular notice is

 required to be served on all creditors and parties with a particular interest in the relief sought by

 any Request for Relief, including Bankruptcy Rules 2002(a)(2) and (3), 4001, 6004, 6007,

 and 9019, parties shall serve all such Court Filings only on the Service List in accordance with the

 following, unless otherwise ordered by the Court:

                  a.      in the case of any use, sale, lease, or abandonment of substantially all of the
                          Debtors’ property, on each party asserting an interest in that property;

                       b. in the case of any relief from or modification of the automatic stay, on each
                          party asserting a lien or other encumbrance on the affected property;

                       c. in the case of the use of cash collateral or obtaining of credit, on each party
                          asserting an interest in the cash collateral or a lien or other interest in
                          property upon which a lien or encumbrance is proposed to be granted;




                                                    11
 KE 6179425861918841
19-11608-mew           Doc 115    Filed 06/20/19 Entered 06/20/19 18:28:03            Main Document
                                               Pg 42 of 50


                       d. in the case of a motion under Bankruptcy Rule 9019, on all parties to the
                          relevant compromise and settlement, or that may be directly affected by
                          such compromise or settlement;

                       e. in the case of assumption, assignment, or rejection of an executory contract
                          or an unexpired lease, on each party to the executory contract or the
                          unexpired lease;

                       f. any objection, opposition, response, reply, or further document filed
                          directly in response to another party’s Court Filing, on such other party; and

                       g. on all parties as required by the Bankruptcy Rules, unless otherwise directed
                          by the Court.

         24.      Notice Provisions Not Applicable to Certain Matters. Except as set forth in the

 Case Management Procedures or otherwise provided by order of the Court, the notice provisions

 of the Case Management Procedures shall not apply to notices of the matters or proceedings

 described in the following Bankruptcy Rules:

                  a.      Bankruptcy Rule 2002(a)(1) (meeting of creditors pursuant to section 341
                          of the Bankruptcy Code);

                       b. Bankruptcy Rule 2002(a)(2) (any proposed use, sale, or lease of property of
                          the estate other than in the ordinary course of business, to the extent that
                          such use, sale, or lease concerns all or substantially all of the Debtors’
                          assets);

                       c. Bankruptcy Rule 2002(a)(4) (hearing on the dismissal of a case or cases or
                          the conversion of a case to another chapter);

                       d. Bankruptcy Rule 2002(a)(5) (time fixed to accept or reject a proposed
                          modification of a chapter 11 plan);

                       e. Bankruptcy Rule 2002(a)(7) (time fixed for filing a proof of claim pursuant
                          to Bankruptcy Rule 3003(c));

                       f. Bankruptcy Rule 2002(b)(1) (time fixed for filing objections to and any
                          hearing to consider approval of a disclosure statement);

                       g. Bankruptcy Rule 2002(b)(2) (time fixed for filing objections to and any
                          hearing to consider confirmation of a chapter 11 plan);

                       h. Bankruptcy Rule 2002(d) (certain matters for which notice is to be provided
                          to equity security holders);


                                                    12
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03              Main Document
                                              Pg 43 of 50


                       i. Bankruptcy Rule 2002(f)(1) (entry of an order for relief);

                       j. Bankruptcy Rule 2002(f)(2) (dismissal or conversion of a case to another
                          chapter of the Bankruptcy Code);

                       k. Bankruptcy Rule 2002(f)(3) (time allowed for filing claims pursuant to
                          Bankruptcy Rule 3002);

                       l. Bankruptcy Rule 2002(f)(6) (waiver, denial, or revocation of a discharge as
                          provided in Bankruptcy Rule 4006);

                       m. Bankruptcy Rule 2002(f)(7) (entry of an order confirming a chapter 11
                          plan); and

                       n. Bankruptcy Rule 2002(f)(8) (summary of the trustee’s final report and
                          account should a case be converted to chapter 7 of the Bankruptcy Code).

           25.    Requests for Relief to Include Proposed Order. Parties submitting written motions

 or other Requests for Relief shall be required to include a proposed order with such Request for

 Relief.

           D.     Filing and Service of Objections and Replies.

           26.    Deadline for Objections. Any Objection to a Request for Relief must be filed with

 the Court and served upon the party filing the Request for Relief and those parties on the Service

 List by the following deadlines (each, as applicable, the “Objection Deadline”):

                  a.      in the case of a Request for Relief filed 14 or more days before the
                          applicable hearing, 4:00 p.m. (prevailing Eastern Time), 3 calendar days
                          before the applicable hearing;

                  b.      in the case of a Request for Relief set for hearing on an expedited basis and
                          filed fewer than 10 days before the applicable hearing, 12:00 p.m.
                          (prevailing Eastern Time) on the business day preceding the applicable
                          hearing; or

                  c.      in any case, as otherwise ordered by the Court.

           27.    Extension of Objection Deadline. The Objection Deadline may be extended

 without order of the Court upon the consent of the party filing the Request for Relief, which

 consent may be granted via email.


                                                   13
 KE 6179425861918841
19-11608-mew           Doc 115     Filed 06/20/19 Entered 06/20/19 18:28:03                    Main Document
                                                Pg 44 of 50


         28.      Effect of Failure to File Objection by Objection Deadline. Failure to file an

 Objection by the Objection Deadline may cause the Court to disregard the Objection.

         29.      Service of Objections. All Objections shall be filed with the Court and served by

 the applicable Objection Deadline upon the party filing the Request for Relief, and those parties

 on the Service List including each Affected Entity; provided that if the Objection Deadline is after

 the date that is seven days before the applicable hearing, then Objections shall also be served by

 email, facsimile, hand delivery, or overnight mail upon the following parties: (a) the Debtors and

 their counsel; (b) the Office of the United States Trustee for the Southern District of New York;

 (c) the holders of the 50 largest unsecured claims against the Debtors (on a consolidated

 basis);6counsel for the Committee; (d) the administrative agent for the Debtors’ term loan facility

 and counsel thereto; (e) the administrative agent for the Debtors’ asset-based loan credit facility

 and counsel thereto; (f) the administrative agent for the Debtors’ proposed debtor in possession

 term loan financing facility and counsel thereto; (g) the administrative agent for the Debtors’

 proposed debtor in possession asset-based loan credit facility and counsel thereto; and (h) any

 party that has requested notice pursuant to Bankruptcy Rule 2002.

         30.      Service of Replies to Objections. If a Court Filing is a reply to an Objection, such

 reply shall be filed with the Court and served so as to actually be received by (a) the Debtors and

 their counsel,; (b) counsel for the holders of the 50 largest unsecured claims against the Debtors

 (on a consolidated basis),7Committee; (c) the administrative agent for the Debtors’ term loan

 facility and counsel thereto; (d) the administrative agent for the Debtors’ asset-based loan credit


 6   Once the Committee is appointed and counsel is retained, holders of the 50 largest unsecured claims against the
     Debtors (on a consolidated basis) shall not need to be served with an Objection.

 7   Once the Committee is appointed and counsel is retained, holders of the 50 largest unsecured claims against the
     Debtors (on a consolidated basis) shall not need to be served with a reply to an Objection.


                                                        14
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03              Main Document
                                              Pg 45 of 50


 facility and counsel thereto; (e) the administrative agent for the Debtors’ proposed debtor in

 possession term loan financing facility and counsel thereto; (f) the administrative agent for the

 Debtors’ proposed debtor in possession asset-based loan credit facility and counsel thereto; and

 (g) each Affected Entity, in each case by 4:00 p.m. (prevailing Eastern Time) on the business day

 preceding the applicable hearing date. Sur-replies shall be not be permitted or considered unless

 authorized by the Court.

         31.      Settlements. In the event that a matter is properly noticed for hearing and the parties

 reach a settlement of the dispute prior to the scheduled hearing, the parties may announce the

 settlement at the scheduled hearing. In the event that the Court determines that the notice of the

 dispute and the hearing is adequate notice of the effects of the settlement (i.e., that the terms of the

 settlement are not materially different from what parties in interest could have expected if the

 dispute were fully litigated), the Court may approve the settlement at the hearing without further

 notice of the terms of the settlement.

         32.      Supplemental Notice. In the event that the Court determines that additional or

 supplemental notice is required, the Debtors shall serve such notice in accordance with the Case

 Management Procedures, and a hearing to consider such settlement shall be held on the next

 hearing date deemed appropriate by the Court.

         E.       Granting a Request for Relief Without a Hearing.

         33.      Certificate of No Objection. If no Objection to a Request for Relief is filed after

 the Request for Relief is filed and served in a timely fashion, the movant may submit a proposed

 order granting the Request for Relief to the Court along with a certificate of no objection

 (a “Certificate of No Objection”) stating that no Objection has been filed or served on the movant.

 By filing such certification, counsel for the movant represents to the Court that the movant is


                                                    15
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03          Main Document
                                              Pg 46 of 50


 unaware of any Objection to the Request for Relief and that counsel has reviewed the Court’s

 docket and no Objection appears thereon.

         34.      Order May Be Entered Without Hearing. Upon receipt of a Certificate of No

 Objection, the Court may enter an order granting the Request for Relief without further pleading,

 hearing, or request, and once an order granting such Request for Relief is entered, no further

 hearing on the Request for Relief shall be held.

         35.      Request for Relief May be Heard at a Hearing. After a Certificate of No Objection

 has been filed, the Request for Relief may be heard at the next Omnibus Hearing if the Court does

 not enter an order granting the Request for Relief before such Omnibus Hearing.

         F.       Filing and Service of Orders.

         36.      Service of Orders. All parties submitting orders shall serve a conformed copy of

 any entered order on (a) each Affected Entity, (b) the Debtors, and (c) Omni, within two business

 days of entry of the applicable order. Omni shall post all orders on the Case Website.

         G.       Filing and Service of Adversary Proceedings.

         37.      Serving Adversary Proceedings. All Court Filings in any adversary proceeding

 commenced in these chapter 11 cases shall be served upon each Affected Entity and any other

 parties required to be served under any applicable Bankruptcy Rule or Local Rule.

         38.      Discovery Rules in Contested Matters and Adversary Proceedings. Federal Rules

 of Civil Procedure 26(a)(1) (initial disclosures), 26(a)(2) (disclosures with respect to expert

 testimony), 26(a)(3) (additional pretrial disclosures), and 26(f) (mandatory meeting before

 scheduling conference/discovery plan) are inapplicable in contested matters but are applicable to

 adversary proceedings arising under these chapter 11 cases.




                                                    16
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03           Main Document
                                              Pg 47 of 50


         39.      Briefing Schedule in Adversary Proceedings. After a hearing date has been set by

 the Court, unless otherwise ordered by the Court, the parties to the adversary proceeding shall

 confer and agree upon a briefing schedule for all adversary matters, which shall be submitted for

 approval of the Court.

         H.       Other Pleadings.

         40.      Joinders. Any party seeking to support any Court Filing may file an expression of

 support of such Court Filing (a “Joinder”). Unless otherwise ordered by the Court, filing a Joinder

 does not entitle such party to:        (a) be an independent proponent of the Court Filing;

 (b) independently support or oppose any related Court Filings; (c) independently settle the

 underlying Request for Relief that is the subject of the applicable Court Filing; or

 (d) independently receive a ruling from the Court on the Court Filing. The Court may deem a

 Joinder to be a brief in support of the applicable Court Filing, but the Court shall not consider any

 arguments or factual allegations contained in a Joinder but not in the related Court Filing, and no

 party shall be required to separately respond to a Joinder.

         41.      Motion Practice for Lift Stay Actions. A motion filed by a non-debtor party

 seeking relief from the automatic stay (a “Stay Relief Motion”) in accordance with section 362 of

 the Bankruptcy Code shall be noticed for consideration on the Omnibus Hearing date that is at

 least 21 days after the Stay Relief Motion is filed and notice thereof is served upon the Debtors.

 Unless otherwise ordered by the Court, the objection deadline shall be the later of (a) 14 calendar

 days after the filing and service of the Stay Relief Motion or (b) three calendar days prior to the

 hearing scheduled with respect thereto.

         42.      Continuation of Automatic Stay.         Notwithstanding section 362(e) of the

 Bankruptcy Code, if a Stay Relief Motion is scheduled in accordance with the Case Management


                                                  17
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03           Main Document
                                              Pg 48 of 50


 Procedures for, or adjourned to, a hearing date 30 days after the filing of the Stay Relief Motion,

 the moving party shall be deemed to have consented to the continuation of the automatic stay in

 effect pending the conclusion of, or as a result of, a final hearing and determination under

 section 362(d) of the Bankruptcy Code, and shall be deemed to have waived its right to assert the

 termination of the automatic stay under section 362(e) of the Bankruptcy Code.

         43.      Motions for Summary Judgment. Pursuant to Local Rule 7056-1, no motion for

 summary judgment may be made without first seeking a pre-motion conference. A request for

 such conference should be made by letter setting forth the issues to be presented under the

 summary judgment motion, which letter shall be filed and served in accordance with the Case

 Management Procedures.

         44.      Motions for Reargument. Motions for reargument must identify with particularity

 the matter for reconsideration in accordance with Local Rule 9023-1. If, after review of the

 motion, the Court determines that it wishes a response, and/or hearing, it will notify the applicable

 parties accordingly.

         45.      Motions for Temporary Restraining Orders.           Parties seeking a temporary

 restraining order (a “TRO”) must comply with the requirements of Federal Rule of Civil Procedure

 65(b). Applications for a TRO will be heard in open court, on the record, with a court reporter or

 audio recording. Parties wishing to oppose a TRO will be heard by telephone upon request.

 Applicants seeking TROs are reminded of the need to submit with their motion papers the written

 affidavit required under Federal Rule of Civil Procedure 65(b) confirming the notice provided to

 anyone who might wish to oppose the application. Any assertions that notice cannot or should not

 be given must likewise be supported by affidavit. Any request for a TRO must be preceded by a

 telephone call to chambers, advising chambers of the nature of the controversy, the need for


                                                  18
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03           Main Document
                                              Pg 49 of 50


 emergency relief, why a noticed hearing for a preliminary injunction would be insufficient, when

 a hearing on the TRO application is needed, and when the motion papers will be forthcoming.

 Except in those rare cases where advance notice of the TRO application would vitiate the purpose

 of a TRO (and where that can be established by affidavit), immediate telephonic notice of the

 application must be provided to all parties reasonably expected to be affected by entry of the TRO,

 or provisions therein. In addition, the motion papers on any TRO application must be hand

 delivered, emailed, or faxed to any such parties at the same time that the papers are provided to

 chambers.

         46.      Automatic Extension of Certain Time Periods. If a Request for Relief to extend

 the time to take any action is filed prior to the expiration of the time period provided by the

 Bankruptcy Code (including any Request for Relief pursuant to section 1121 of the Bankruptcy

 Code), the Bankruptcy Rules, the Local Rules, or any order of the Bankruptcy Court, the time to

 so take action shall be automatically extended until the Bankruptcy Court considers and rules upon

 the Request for Relief.

 III.    Additional Case Management Procedures.

         47.      Adequate Notice.    Notice and service accomplished in accordance with the

 provisions set forth in the Case Management Procedures shall be deemed adequate in all respects

 pursuant to the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

         48.      Computation of Time. Unless otherwise specified, all time periods referenced in

 the Case Management Procedures shall be calculated in accordance with Bankruptcy Rule 9006(a).

         49.      Effect of the Case Management Procedures. The Bankruptcy Rules and the Local

 Rules shall continue to apply to all proceedings in these chapter 11 cases, except to the extent that




                                                  19
 KE 6179425861918841
19-11608-mew           Doc 115   Filed 06/20/19 Entered 06/20/19 18:28:03          Main Document
                                              Pg 50 of 50


 any provision of the Case Management Procedures by its terms supersedes or is inconsistent with

 such rules.

         50.      Promulgation of the Case Management Procedures. As soon as practicable after

 the entry of the proposed Order, a copy of the Case Management Procedures shall be served by

 the Debtors on each of the parties on the Master Service List. In addition, shortly after the end of

 each calendar month, Omni or counsel to the Debtors shall serve a copy of the Case Management

 Procedures upon any party filing a 2002 Notice Request within such calendar month. To help

 ensure that all parties who may participate in these chapter 11 cases are aware of the terms of the

 Case Management Procedures, the Debtors will post the Case Management Procedures on the Case

 Website.

                                   *      *       *       *      *




                                                 20
 KE 6179425861918841
